Title: From Thomas Jefferson to Daniel L. Hylton, 22 November 1792
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Philadelphia Nov. 22. 1792.

I am to acknolege the receipt of your favor of the 10th. and am puzzled what to say on the subject. My first object is to be sure of the price. The mortgage of the Green briar lands I consider as almost nothing, so distant, probably so worthless, so difficult to be got at by the law, and so little likely to be sold for even any thing. I do not know Dr. Taylor’s circumstances: but Mr. Eppes tells me he is sure he could get good security. Now if I could have two good persons (say Dr. Taylor and some other responsible one) bound personally, I would accept the Greenbriar mortgage in supplement. Observe that when I ask for two responsible persons, I do not count Mr. Banks as one. This being in Dr. Taylor’s power, I think he cannot in candour hesitate to agree to it. If he refuses, I must leave it to yourself altogether to  consider whether he is himself in such circumstances as to make me sure of the money.—I really wish to sell the land that I may wind up with Mr. Hanson. As some alterations of the deeds I sent you may be necessary, I pray you to get it done by some able lawyer.—I have another task for your friendship. Martin and myself disagreed when I was last in Virginia insomuch that he desired me to sell him, and I determined to do it, and most irrevocably that he shall serve me no longer. If you could find a master agreeable to him, I should be glad if you would settle that point at any price you please: for as to price I will subscribe to any one with the master whom he shall chuse. Any credit may be given which shall be desired in reason. Perhaps Martin may undertake to find a purchaser. But I exclude all idea of his own responsibility: and I would wish that the transaction should be finished without delay, being desirous of avoiding all parley with him myself on the subject.—You see, my dear Sir, what free use I make of your good dispositions. I can only say that placed in any situation where I could be useful to you, I should do as much for you. But your troubles are approaching their end, because I approach the term when I shall be in a situation to do my own business.—Mr. Banks wrote me a letter from Alexandria on the subject of the Elkhill lands. If you will be so good as to tell him that I leave the matter wholly to you, it will save me the necessity of writing a letter to him, and a letter saved is a relief to me. My affectionate respects to Mrs. Hylton & am with great & sincere esteem Dr. Sir your friend & servt

Th: Jefferson

